DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a case in which the reverse rotation time period or the reverse rotation amount is not determined” however it is not clear if the case referred to in claim 2 is the same case when the time and amount are not determined as in claim 1. This will be interpreted as being either the same or a new case. 
Claim 4 recites the limitation "a plurality of the required reverse rotation amounts" in lines 10-11 and 15.  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for “the required reverse rotation amounts”. Examiner suggests correcting to read “a plurality of [[the]] required reverse rotation amounts”.
Claim 4 recites the limitation "a plurality of the required time periods" in lines 5-6 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis for “the required time periods”. Examiner suggests correcting to read “a plurality of [[the]] required time periods”. This is being interpreted as referring to multiple time period values or rotation amount values. 
Regarding claim 5, the claim recites the limitations:
“required time periods” 
“the plurality of required time periods” 
“required reverse rotation amounts” 
“the plurality of required reverse rotation amounts”
“a required time period”
“a required reverse rotation amount”
All of which are unclear. Both a required time period and a required reverse rotation amount were introduced previously in claim 1. It is unclear if these are referring to those same limitations from claim 1 or separate time periods and rotation amounts. Likewise, the plurality of required time periods, required time periods, required reverse rotation amounts, and the plurality of required reverse rotations amounts seem to have been introduced previously in claim 4 and it is not clear if these are the same limitations or different. Examiner suggests correcting claim 4 as described above and further correcting claim 5 to correspond with claim 4 or otherwise further clarify. Examiner is interpreting claim 5 to mean that the condition determination unit determines the reverse rotation time/amount by excluding a value from a data set of multiple rotation time/amounts if that value was taken during a predetermined operating state. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama (JP2008230164, made of record on the IDS dated 9/29/2020, see attached translation).
Regarding claim 1, Uchiyama meets the claimed, A control device for an injection molding machine, the injection molding machine (Uchiyama [0007] describes an injection molding machine and a control device) including a cylinder into which a resin is supplied, and a screw configured to move forward and rearward and rotate inside the cylinder, (Uchiyama [0007] describes resin inside a cylinder, a screw that moves forward and backward) the injection molding machine being configured to perform metering of the resin while the resin is being melted inside the cylinder, by causing the screw to be moved rearward to a predetermined metering position while being forwardly rotated, (Uchiyama [0007] describes performing metering of the resin, [0002] describes this occurs via applying a back pressure (moving the screw backward) and rotating the screw (forward rotation) to meter resin into the cylinder) the control device comprising: a pressure acquisition unit configured to acquire a pressure of the resin;(Uchiyama [0007] describes a pressure sensor) a measurement unit configured to measure an elapsed time period or an amount of rotation of the screw from when the screw has reached the predetermined metering position; (Uchiyama [0007] describes a position detecting means for detecting the position of the screw after the weighing or metering process has been completed)  a reverse rotation control unit configured to reduce the pressure of the resin by causing the screw to be rotated in reverse based on a reverse rotation time period that was determined beforehand or a reverse rotation amount that was determined beforehand from when the screw has reached the predetermined metering position, (Uchiyama [0020] describes a control unit can control the suck back process based on the predetermined average value for a screw backward movement amount) and also configured to, in a case that the reverse rotation time period or the reverse rotation amount is not determined, cause the screw to be rotated in reverse from when the screw has reached the predetermined metering position, in order to determine the reverse rotation time period or the reverse rotation amount (Uchiyama [0027]-[0028] describe an algorithm for rotating the screw in reverse in a case that the suck back amount or “reverse rotation amount” has not been previously determined)  and a condition determination unit configured to,(Uchiyama [0015]-[0016] describe a control device that executes control of injection molding machine including the calculations) in the case that the reverse rotation time period is not determined, determine the reverse rotation time period based on a required time period from when the screw has reached the predetermined metering position until when the pressure of the resin falls to a predetermined target pressure, or configure to, in the case that the reverse rotation amount is not determined, determine the reverse rotation amount based on a required reverse rotation amount from when the screw has reached the predetermined metering position until when the pressure of the resin falls to the target pressure (Uchiyama [0028] describes the process for determining a suck back amount or “reverse rotation amount” in the case that the amount has not been previously determined which includes moving the screw backward until the predetermined pressure has been reached and setting that amount as the predetermined amount.)

Regarding claim 2, Uchiyama meets the claimed, The control device for the injection molding machine according to claim 1, wherein the reverse rotation control unit causes the screw to be rotated in reverse based on a predetermined reverse rotational speed or a predetermined reverse rotational acceleration, in both of a case in which the reverse rotation time period or the reverse rotation amount is determined, and a case in which the reverse rotation time period or the reverse rotation amount is not determined (Uchiyama [0017] describes the speed of the screw is controlled, [0028] describes the process is the exact same when the reverse rotation amount is not predetermined.)
Regarding claim 3, Uchiyama meets the claimed, The control device for the injection molding machine according to claim 1, wherein the condition determination unit determines the reverse rotation time period or the reverse rotation amount in a manner so as to be less than or equal to a predetermined upper limit value (Uchiyama [0011]-[0013] describe the movement amount needs to be set such that the pressure of the resin is 0 atm.)
Regarding claim 4, Uchiyama meets the claimed, The control device for the injection molding machine according to claim 1, further comprising: a storage unit configured to store the required time period or the required reverse rotation amount; (Uchiyama [0016]-[0017] describes storage for calculation data and operation of the machine) wherein, in a case that a plurality of the required time periods are stored in the storage unit, the condition determination unit determines, as the reverse rotation time period, one of a minimum value, a maximum value, an average value, a median value, and a mode value of the plurality of required time periods, or in a case that a plurality of the required reverse rotation amounts are stored in the storage unit, the condition determination unit determines, as the reverse rotation amount, one of a minimum value, a maximum value, an average value, a median value, and a mode value of the plurality of required reverse rotation amounts (Uchiyama [0029] describes a plurality of suck back amounts are obtained and an average value is set.)
Regarding claim 7, Uchiyama meets the claimed, The control device for the injection molding machine according to claim 1, further comprising a notification unit configured to issue at least one of a notification of the reverse rotation time period or the reverse rotation amount determined by the condition determination unit, (Uchiyama [0020] describes a display device used to display the suck back amount) and a notification to an effect in a case that the pressure of the resin does not reach the target pressure at a point in time when reverse rotation of the screw is stopped based on the reverse rotation time period or the reverse rotation amount (Uchiyama [0024] describes a process where if the screw has reached the screw limit position SL but the pressure has not reached the determined pressure, a lamp or “notification” displays this and the process is stopped.)
Regarding claim 8, Uchiyama meets the claimed, A method of controlling an injection molding machine, (Uchiyama [0020] describes a process of controlling an injection molding machine) the injection molding machine including a cylinder into which a resin is supplied, and a screw configured to move forward and rearward and rotate inside the cylinder, (Uchiyama [0007] describes resin inside a cylinder, a screw that moves forward and backward) the injection molding machine being configured to perform metering of the resin while the resin is being melted inside the cylinder, by causing the screw to be moved rearward to a predetermined metering position while being forwardly rotated, (Uchiyama [0007] describes performing metering of the resin, [0002] describes this occurs via applying a back pressure (moving the screw backward) and rotating the screw (forward rotation) to meter resin into the cylinder) the method comprising: a reverse rotation step of reducing a pressure of the resin by causing the screw to be rotated in reverse based on a reverse rotation time period that was determined beforehand or a reverse rotation amount that was determined beforehand from when the screw has reached the predetermined metering position, (Uchiyama [0007] describes that after metering, the screw retracts to a predetermined suck back amount in order to lower the resin pressure to a predetermined amount or less) and in a case that the reverse rotation time period or the reverse rotation amount is not determined, (Uchiyama [0028] describes the process for performing the suck back operation when the suck back amount is not predetermined is the exact same when the reverse rotation amount is predetermined) causing the screw to be rotated in reverse based on a predetermined reverse rotational speed or a predetermined reverse rotational acceleration (Uchiyama [0017] describes the speed of the screw is controlled) while measuring the pressure of the resin and an elapsed time period or an amount of rotation of the screw, (Uchiyama [0028] describes the process of setting the suck back amount is based off of measuring the pressure of the resin and determining when that pressure meets a predetermined amount) from when the screw has reached the predetermined metering position; (Uchiyama [0028] describes the processing of setting the suck back amount begins measurement from when the screw begins to move backwards which is when it leaves the metering position, see [0007]) and a condition determining step of, in the case that the reverse rotation time period is not determined, determining the reverse rotation time period based on a required time period from when the screw has reached the predetermined metering position until when the pressure of the resin falls to a predetermined target pressure, or in the case that the reverse rotation amount is not determined, determining the reverse rotation amount based on a required reverse rotation amount from when the screw has reached the predetermined metering position until when the pressure of the resin falls to the target pressure  (Uchiyama [0028] describes the process of setting the suck back amount is based off of measuring the pressure of the resin and determining when that pressure meets a predetermined amount.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Uchiyama (JP2008230164, see attached English translation).
Regarding claim 5, Uchiyama does not explicitly describe, The control device for the injection molding machine according to claim 4, wherein the condition determination unit determines the reverse rotation time period based on required time periods obtained by excluding, from among the plurality of required time periods that are stored in the storage unit, a required time period measured when the injection molding machine is in a predetermined operating state, or the condition determination unit determines the reverse rotation amount based on required reverse rotation amounts obtained by excluding, from among the plurality of required reverse rotation amounts that are stored in the storage unit, a required reverse rotation amount measured when the injection molding machine is in the predetermined operating state, however, Uchiyama [0029] describes averaging multiple values to obtain a suck back amount and [0026] describes that only the suck back amounts in which the resin meets the determined pressure are obtained as the suck back amount. 
It would have been obvious to a person of ordinary skill in the art before the filing date that only using values in which the suck back amount obtained the desired pressure would exclude the values in which the desired pressure is not obtained, for example as described in Uchiyama [0024], should be excluded from those calculations in order to prevent variations, see Uchiyama [0026]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama modified by Hagiwara (WO 2020209291, see English equivalent, EP 3954525, provided.)
Regarding claim 6, Uchiyama meets the claimed, The control device for the injection molding machine according to claim 1, further comprising: an operation unit through which an operator specifies (Uchiyama [0025] describes a display device which an operator can interact with) but Uchiyama describes the user specifies the reverse amount and further describes wherein the condition determination unit determines the reverse rotation time period or the reverse rotation amount based on the target pressure specified through the operation unit (Uchiyama [0007] describes automatically determining the screw movement amount when the resin pressure reaches a preset value.)
Uchiyama does not describe an operator setting the target pressure. Hidaka also describes a pressure decompression process and meets the claimed, operator specifies the target pressure (Hidaka [0007] describes a user inputs a pressure reduction curve.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the display and input device of Uchiyama with inputting a target pressure as described by Hidaka because a user input is a known method of generating a pressure value for a pressure reduction process, see Hidaka [0007].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0150181, see [0027]-[0036] and US 2013/0095199, see Figure 7 and [0079]-[0083].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744